Frazer, C. J.
This is an appeal from a money judgment. In bar of the appeal, it is pleaded that before taking the appeal the appellant fully paid the judgment, and it was entered satisfied. Demurrer to the plea.
The demurrer must be sustained. There is a conclusive reason for this in the provisions of the statute authorizing appeals to this court from all final judgments, except under certain circumstances named, and as this case is not within the exceptions named, it cannot be regarded as one. 2 G-. & H., § 550, p. 269. There is good ground to support the justice of this legislation. Money voluntarily paid upon a judgment may, if inequitably retained after reversal of the judgment, be recovered back. Green v. Stone, 1 Har. & John. (Md.) 405.
,Note. — This opinion should have appeared with the judgment upon the merits, but was accidentally omitted. See Dickensheets v. Kaufman, 28 Ind. 251. The point here decided is referred to in Armes v. Chappel, 28 id. 469.